FILED
                            NOT FOR PUBLICATION                            MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


DAVID J. OGLE,                                   No. 12-35705

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00571-BR

  v.
                                                 MEMORANDUM*
RALPH A. YATES; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges

       David J. Ogle appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations in connection with

the revocation of his medical license. Ogle was given leave to amend, which he

refused to do. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Yokeno v. Mafnas, 973 F.2d 803, 806 (9th Cir. 1992). We affirm.

       The district court properly dismissed the claims against the State of Oregon

and the Oregon Medical Board as barred by the Eleventh Amendment. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984) (Eleventh

Amendment immunity applies to states and their agencies “regardless of the nature

of the relief sought”); Montana v. Goldin (In re Pegasus Gold Corp.), 394 F.3d

1189, 1195 (9th Cir. 2005) (absent waiver, state and its agencies are immune under

the Eleventh Amendment from private actions in federal court).

       The district court properly dismissed the claims against Judges Schuman,

Wollheim, and Nakamoto on the basis of judicial immunity. See Ashelman v.

Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (“Judges and those

performing judge-like functions are absolutely immune from damage liability for

acts performed in their official capacities.”).

       The district court properly dismissed the claims against Foote and Alexander

on the basis of prosecutorial immunity. See Fry v. Melaragno, 939 F.2d 832, 837

(9th Cir. 1991) (government attorneys have absolute immunity from damages

liability for performing acts “intimately associated with the judicial phase” of

litigation).

       The district court properly dismissed the claims against the remaining


                                            2                                      12-35705
defendants because Ogle failed to allege facts demonstrating that these defendants

were personally involved in any constitutional violation or that there was a causal

connection between their conduct and any alleged violation. See Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) (requirements for establishing supervisory

liability); Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (vague and

conclusory allegations of official participation in civil rights violations are not

sufficient to withstand dismissal).

      AFFIRMED.




                                            3                                     12-35705